 1
 2
                               UNITED STATES DISTRICT COURT
 3
                                       DISTRICT OF NEVADA
 4
 5   TAMARES LAS VEGAS PROPERTIES,
     LLC, et al.,                                           Case No.: 2:16-cv-02933-JAD-NJK
 6
            Plaintiff(s),                                                 ORDER
 7
     v.
 8
     TRAVELERS INDEMNITY COMPANY,
 9
            Defendant(s).
10
11         On October 23, 2019, Plaintiffs submitted their confidential settlement conference
12 statement for the Court’s review. The statement consists of more than 800 unbound, untabbed
13 pages, including at least 26 exhibits, which are held together by four rubber bands.
14         Plaintiffs’ submission fails to serve the purpose of the settlement statement: “to assist the
15 undersigned Magistrate Judge in preparing for and conducting the settlement conference,” Docket
16 No. 128 at 3 (emphasis added).
17         Accordingly, Plaintiffs must resubmit their confidential settlement conference statement to
18 the undersigned’s box in the Clerk’s Office—no later than 3 p.m. on October 25, 2019—in a format
19 that complies with both the Court’s order at Docket No. 128 and Local Rule IA 10-3(i).
20         IT IS SO ORDERED.
21         Dated: October 24, 2019
22                                                               ______________________________
                                                                 Nancy J. Koppe
23                                                               United States Magistrate Judge
24
25
26
27
28

                                                    1
